Citation Nr: 0941743	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-31 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for bilateral plantar fasciitis with a right heel 
spur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1989 to October 
2004.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  During the pendency of this appeal, jurisdiction of 
these claims was transferred to the RO in Atlanta, Georgia.

After the October 2004 rating decision, the Veteran filed a 
notice of disagreement with the initial ratings of his tinea 
pedis and onychomycosis and hiatal hernia claims.  In regards 
to the tinea pedis and onychomycosis claims, in his VA Form 9 
the Veteran clarified that he had not intended to file claims 
for tinea pedis and onychomycosis but for the loss of the 
toenail for his great toe on both the left and right feet.  
This claim was therefore treated as a new claim which was 
granted and rated at 10 percent in the October 2008 rating 
decision.  As such, the Veteran has not perfected an appeal 
of that additional claim by filing a notice of disagreement 
(NOD) and substantive appeal (e.g., VA Form 9 or equivalent 
statement).  See Grantham v. Brown, 114 F.3d 1156. 1158-59 
(Fed. Cir. 1997) (the Veteran must separately appeal these 
downstream issues).  In regards to the hiatal hernia claim, a 
rating decision of August 2006, granted a rating of 10 
percent.  The Veteran has not perfected an appeal of that 
additional claim by filing a substantive appeal (e.g., VA 
Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2009).  Therefore, those 
claims are not presently before the Board.


FINDING OF FACT

The Veteran's bilateral plantar fasciitis with a right heel 
spur is not characterized by:  pronounced, marked pronation, 
extreme tenderness of the plantar surfaces of the feet, or 
marked inward displacement and severe spasm of the tendo 
Achillis on manipulation.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for bilateral plantar fasciitis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5276 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of the 
VCAA letter from the agency of original jurisdiction (AOJ) to 
the Veteran dated in May 2004.  That letter effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
initial service connection and subsequent downstream rating 
issues; (2) informing him about the information and evidence 
the VA would seek to provide; and (3) informing him about the 
information and evidence that he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

In regards to notification of the assigning of a disability 
rating and effective date for the claim, in Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006), the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
38 U.S.C. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Instead, any further notice and assistance 
requirements with respect to the initial rating or effective 
date assigned following the grant of service connection are 
covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as 
part of the appeals process once a timely Notice of 
Disagreement (NOD) has been filed.  See also Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  This holding 
was further clarified by the decision issued by the Court in 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), in which the 
Court held, as to the notice requirements for downstream 
earlier effective date claims following the grant of service 
connection, "where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements."  The Veteran has never 
alleged how any notice error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the content 
of his VCAA notice.  See also  Shinseki v. Sanders / Simmons, 
129 S. Ct. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).

After the Veteran filed the December 2005 NOD as to a higher 
initial rating for his plantar fasciitis disability, the 
additional notice requirements described within 38 U.S.C. § 
5104 and § 7105 were met by the August 2006 statement of the 
case (SOC), the June and November 2008 supplemental SOCs 
(SSOCs), and the August 2006, and October and November 2008 
rating decisions.  Specifically, these documents provided the 
Veteran with a summary of the pertinent evidence as to his 
bilateral plantar fasciitis disability claim, a citation to 
the pertinent laws and regulations governing a higher rating 
for his bilateral plantar fasciitis disability, and a summary 
of the reasons and bases for the AOJ's decision to deny a 
higher rating for plantar fasciitis disability. The Veteran 
has not shown any prejudice as to notice provided for the 
downstream higher initial rating elements of his claim, nor 
has he attempted to do so; therefore, there is no prejudicial 
error in the content of his VCAA notice. 

With regards to the timing of his VCAA notice, the Board 
observes that the AOJ issued all required VCAA notice prior 
to the October 2004 rating decision on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield 
II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error.   

With respect to the duty to assist, the AOJ has secured the 
Veteran's service treatment records (STRs), and two VA 
medical examinations.  The Veteran has submitted personal 
statements and private medical evidence.  Neither the Veteran 
nor his representative has indicated that any additional 
evidence remains outstanding.  As there is no indication or 
allegation that additional relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  If a Veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury). 

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Because the Veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection for bilateral plantar fasciitis, the 
Board is required to evaluate all the evidence of record 
reflecting the period of time between the effective date of 
the initial grant of service connection (November 1, 2004, 
the date of his release from active duty) until the present.  
This could result in "staged ratings" based upon the facts 
found during the period in question.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  That is to say, the Board must 
consider whether there have been times since the effective 
date of his award when his disabilities have been more severe 
than at others.  Id. at 126.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.

Analysis- Higher Initial Disability Rating for Bilateral 
Plantar Fasciitis

The Veteran's bilateral plantar fasciitis with a right heel 
spur, is currently rated at 30 percent by analogy under 
Diagnostic Code 5276.  38 C.F.R. § 4.71a.  This rating has an 
effective date of November 1, 2004 (the day after the Veteran 
was released from active duty service).  Disabilities may be 
rated by analogy to a closely related disease where the 
functions affected and the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27.  

The Board has considered the applicability of other 
Diagnostic Codes; however, there is no evidence of weak foot 
(Diagnostic Code 5277), pes cavus (Diagnostic Code 5278), 
Morton's disease (Diagnostic Code 5279), and hallux rigidus 
(Diagnostic Code 5281) malunion or nonunion of the tarsal or 
metatarsal bones (Diagnostic Code 5283) or of an "other foot 
injury" (Diagnostic Code 5284).  As such, they are not for 
application, in addition, the VA medical examination of July 
2006 noted that the Veteran was affected by pes planus, or 
flatfoot.  See Butts v. Brown, 5 Vet. App. 532, 540 (1993) 
(choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  Furthermore, there 
is no evidence of arthritis, and so there is no cause to 
evaluate the Veteran's left ankle under Diagnostic Code 5010.  
38 C.F.R. §§ 4.59, 4.71a.  It follows that the Board will 
evaluate the Veteran's disability under Diagnostic Code 5276, 
for acquired flatfoot, to determine if he is entitled to a 
higher rating.

Under Diagnostic Code 5276, a rating of 30 percent requires 
severe disability, characterized by objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  The maximum 50 percent 
rating requires bilateral pes planus that is pronounced, 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo Achillis on manipulation, and which is not improved 
by orthopedic shoes or appliances.  38 C.F.R. § 4.71a. 

Upon review of the evidence, a higher 50 percent rating is 
not warranted for the Veteran's bilateral plantar fasciitis.  
38 C.F.R. § 4.7.  Historically, the onset of the Veteran's 
bilateral plantar fasciitis was granted due to evidence 
contained in his STRs indicating treatment in December 1998, 
and a VA medical examination in which diagnosed plantar 
fasciitis in June 2004.  Post-service records show that after 
the Veteran's discharge from service, there are minimal 
outpatient treatment records of treatment and no inpatient 
records of treatment for his foot problems.  The VA has 
provided a medical examination in July 2006 which gave a 
thorough assessment of the Veteran's condition.  The Veteran 
has submitted private treatment record dated in September and 
November 2005 by R. Yant, D.P.M.

As noted above, the Board concludes that a 50 percent rating 
is not appropriate at this time.  The Board notes that at his 
June 2006 VA medical examination the Veteran indicated that 
he had stopped using orthotics, because "they did not offer 
any significant relief and were becoming painful to wear."  
The examination also noted that the Veteran had calcaneal 
spurs.  The Veteran had also obtained a bracing apparatus to 
wear at night to assist with his condition.  The entire 
plantar fascia bilaterally was painful.  At this time, the 
Veteran does not meet the criteria for a higher 50 percent 
rating.  There is evidence that the Veteran's condition is 
not improved by orthopedic shoes or appliances.  However, 
there was no evidence of pronounced marked pronation.  In 
fact, the VA medical examiner noted "mild pes planus" with 
"no significant pronating deformity of the ankle or 
forefoot."  Furthermore, "any evidence of malalignment," 
such as pronation, "was actively correctable by the veteran 
himself."  Furthermore, the Veteran's Achilles tendon did 
not show any significant pain upon manipulation.  As such, 
the pain and discomfort caused by the Veteran's plantar 
fasciitis is more accurately characterized as showing 
objective evidence of marked deformity, and pain on 
manipulation and use accentuated, as is characteristic of a 
30 percent disability rating.    

With regard to functional loss, during the 2006 VA medical 
examination, the Veteran reported that there is "stiffness 
and both feet and... a lack of endurance in attempting to use 
the feet to walk, stand, or any other vertical moving 
activities."  The Veteran reported pain "first thing in the 
morning," and when he has "a significantly long day" with 
a lot of standing and walking.  The Veteran was able to 
stand, squat, pronate, and supinate his feet and rise up on 
his toes and heels.  There was evidence of pain and 
discomfort when he squatted on his forefeet and when he rose 
up on his toes bilaterally.  Notably, however, there was no 
objective evidence of edema, instability, or weakness.  This 
was consistent with the private treatment records provided by 
Dr. Yant indicate that the Veteran has "difficulty walking, 
ambulating, and carrying on normal activity."  It was also 
noted that there was pain "associated with getting up in the 
morning and being on his feet for a long period of time."  
As such, although there is some functional loss, the 
Veteran's bilateral plantar fasciitis is adequately 
represented in the 30 percent rating currently assigned.  
38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  

The Board adds that it does not find that the Veteran's 
service-connected plantar fasciitis should be increased for 
any other separate period based on the facts found during the 
appeal period.  Fenderson, 12 Vet. App at 125-26.  The 
preponderance of the evidence is against the Veteran's claim 
for an initial rating in excess of 30 percent for bilateral 
plantar fasciitis with a right heel spur.  38 C.F.R. § 4.3.

Extra-Schedular Consideration

The Court recently clarified the analytical steps necessary 
to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111, 115-116 (2008).  First, the RO or the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate. 
 Second, if the schedular evaluation does not contemplate the 
veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.  Id. 

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  There 
is also no evidence of exceptional or unusual circumstances, 
such as frequent hospitalization or marked interference with 
employment, to suggest that the Veteran is not adequately 
compensated by the regular Rating Schedule.  Indeed, to the 
contrary, the Veteran's evaluation and treatment has been 
entirely on an outpatient basis, not as an inpatient.  
Generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, 
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  As such, referral to the 
Compensation and Pension service for extra-schedular 
evaluation is not warranted at this time.


ORDER

A disability rating in excess of 30 percent for plantar 
fasciitis with a right heel spur is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


